ACCEPTED
                                                                                                        01-18-00113-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                      3/22/2018 5:45 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                 CLERK

                                      NO. 01-18-00113-CV

                                                                                  FILED IN
                              IN THE COURT OF APPEALS         1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                      FOR THE FIRST JUDICIAL DISTRICT OF TEXAS3/22/2018 5:45:48 PM
                                 AT HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                                                                                    Clerk


             STAMPEDE TX ENERGY, LLC, F/K/A STAMPEDE ENERGY, LLC,
                      AND BALLENGEE INTERESTS, LLC
                                                        Appellant,

                                                V.

                           BRIDGETEX PIPELINE COMPANY, LLC,

                                                                          Appellee,


                      ON APPEAL FROM THE 157TH DISTRICT COURT,
                              HARRIS COUNTY, TEXAS
                                   Trial Court No. 2016-57036



                                AGREED MOTION TO
                          EXTEND TIME TO SELECT MEDIATOR


         Bridgetex Pipeline Company, LLC, Stampede Tx Energy, LLC, and Ballengee Interests,

  LLC (collectively, the “Parties”) file this Agreed Motion to Extend Time to Select Mediator.

  The original deadline to select a mediator is March 22, 2018. The Parties ask for a one-week

  extension, to March 29, 2018, to select a mediator for this matter.

         The underlying Judgment in the case is almost $300 million dollars and great care has

  been taken to select a qualified mediator that is acceptable to all parties. However, with multiple

  parties and multiple representatives needed for each party, the logistics have been tougher than

  originally expected. The Parties have agreed on using one of two mediators and working to
AGREED MOTION TO EXTEND TIME TO SELECT MEDIATOR                                             PAGE 1
  ensure the schedules of everyone involved will allow it.

          Therefore, the Parties respectfully request that their Agreed Motion to Extend Time to

  Select Mediator is granted, and that the deadline be moved from March 22, 2018 to March 29,

  2018.



                                                 Respectfully submitted,

                                                 Calhoun, Bhella & Sechrest, LLP

                                      By:         /s/ Robert McNiel
                                                 Robert McNiel
                                                 State Bar No. 24043814
                                                 rmcniel@cbsattorneys.com
                                                 Paul Green
                                                 State Bar No. 24081405
                                                 pgreen@cbsattorneys.com
                                                 325 N. Saint Paul Street, Suite 2300
                                                 Dallas, Texas 75201
                                                 Telephone: 214.981.9200
                                                 Facsimile: 214.981.9203
                                                 ATTORNEYS FOR DEFENDANTS




AGREED MOTION TO EXTEND TIME TO SELECT MEDIATOR                                         PAGE 2
                                CERTIFICATE OF CONFERENCE

       The undersigned counsel for Defendants hereby certifies that he and counsel for Plaintiffs have

personally conferred to discuss the items presented to the Court in this motion. Counsel for Plaintiffs is

AGREED to the Motion.


                                                      /s/ Paul Green
                                                      Paul Green




                                  CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing instrument has been served

   on all counsel of record via the electronic service manager and/or by email on this 22nd day of

   March, 2018.


                                                             /s/ Robert A. McNiel
                                                             Robert A. McNiel


AGREED:

/s/ Robert A. McNiel
Robert A. McNiel
Attorney for Appellant


/s/ David Bryant
David Bryant
Attorney for Appellee




AGREED MOTION TO EXTEND TIME TO SELECT MEDIATOR                                               PAGE 3